Citation Nr: 0908756	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  04-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for the residuals of a left little toe 
bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 and 
March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In February 2004, the Veteran presented testimony at a 
hearing conducted at the Cleveland RO before a Decision 
Review Officer (DRO).  In July 2007, the Veteran presented 
testimony at a personal hearing conducted at the RO before 
the undersigned Veterans Law Judge (VLJ).  Transcripts of 
these personal hearings are in the Veteran's claims folder.

In June 2007, the Board remanded the issue to afford the 
Veteran a travel board hearing.  In September 2007, the Board 
remanded the issue to provide the Veteran with proper notice 
and to obtain a VA examination.  In October 2007, the Veteran 
was provided with proper notice and in October 2008, he 
underwent a VA examination.  As will be discussed more fully 
below, the Board finds that VA has substantially complied 
with the Board's September 2007 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The residuals of a left little toe bunionectomy are 
productive of moderately severe symptomatology.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
residuals of a left little toe bunionectomy, and no higher, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2003 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the Veteran what information and evidence would be obtained 
by VA and what information and evidence must be submitted by 
her.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the claimant.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In January 2003 and again in October 2007, the RO sent the 
Veteran a letter which requested that the Veteran provide 
evidence describing how her disability had worsened.  In 
addition, the Veteran specifically indicated the effect that 
worsening had on her employment and daily life during her 
hearings.  Specifically, the Veteran testified that she has 
difficulty walking and standing for prolonged periods of 
time.  The Board finds that the notice given and the 
responses provided by the Veteran during her hearings 
specifically show that she knew that the evidence needed to 
show that her disability had worsened and what impact that 
had on her employment and daily life.  As the Board finds 
Veteran had actual knowledge of the requirement, any failure 
to provide her with adequate notice is not prejudicial.  See 
Sanders, 487 F.3d 881.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the Veteran is 
service connected for her left little toe.  As will be 
discussed below, the little toe is currently rated under 
Diagnostic Code 5280.  However, as will be discussed below, 
the Board finds that the Veteran's disability is more 
appropriately rated under Diagnostic Code 5284.  There is no 
mention of a specific measurement or test result that is 
required for a higher rating under Diagnostic Code 5284.  As 
such, under Diagnostic Code 5284, entitlement to a higher 
disability rating would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of her left little toe and the effect of that worsening on 
her employment and daily life.  The Veteran was provided with 
the rating criteria in the May 2004 SOC.  Moreover, the 
Veteran specifically requested consideration under this code 
during her 2007 hearing, indicating that she has actual 
knowledge of the requirements of this code.  Therefore, the 
Board finds that element two for the claim for the Veteran's 
service-connected left little toe is satisfied.  See Vazquez-
Flores.  

As to the third element, the October 2007 letter fully 
satisfied this element.  The notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The October 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  
The Board finds that the October 2007 letter satisfied the 
third element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that during the pendency of this claim, 
the Veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the Veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  Further, the Veteran was 
given an opportunity present testimony directly to the 
undersigned.  The Court specifically indicated that 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  In light of the 
foregoing, the Board finds that the Veteran had sufficient 
opportunities to develop her case and therefore concludes 
that the requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on this 
claim.  See Pelegrini II, 18 Vet. App. 112.  

The Veteran was provided with notice governing effective 
dates in the October 2007 letter.  Additionally, as the Board 
finds in the decision below that the Veteran is entitled to a 
20 percent rating, the question as to an effective date will 
be addressed by the RO.  See Dingess, 19 Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran appropriate VA examinations in March 2003 and October 
2008.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorder since she was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports 
address the rating criteria and are adequate upon which to 
base a decision.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  VA has also assisted the Veteran 
and her representative throughout the course of this appeal 
by providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to her claim.  The Board 
acknowledges that the Veteran was not provided with the 
provisions of 38 C.F.R. § 3.310 as requested on remand but 
for the reasons described more fully below, this omission is 
not prejudicial.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran is currently rated as 10 percent disabling under 
Diagnostic Code 5280, which is the maximum rating under this 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  For the 
reasons discussed below, the Board finds that the Veteran's 
left little toe should be rated under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is assigned 
for moderate foot injuries.  A 20 percent rating is assigned 
for moderately severe foot injuries.  A maximum 30 percent 
rating is warranted for severe injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, Diagnostic 
Codes 5276 and 5277 are not for application as there is no 
evidence of acquired flatfoot or bilateral weak foot.  
Similarly, Diagnostic Codes 5279-5282 have maximum rating 
criteria of 10 percent, so the Veteran could not receive a 
higher rating under these codes.  Moreover, the criteria 
under Diagnostic Code 5283 are identical to the criteria 
under 5284, and rating the Veteran's disability under both 
would be pyramiding as foot injuries encompasses the 
evaluation of the tarsal.  38 C.F.R. § 4.14, see Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Regarding Diagnostic Code 5278, although the Board 
acknowledges that the Veteran has pes cavus, this condition 
is not part of her service-connected left little toe 
disability.  In this regard, the October 2008 VA examiner 
opined that the Veteran's pes cavus was congenital and that 
any aggravation of this condition by her service-connected 
left little toe would be purely speculative.  There is no 
other medical evidence of record indicating that the 
Veteran's service-connected left little toe has aggravated 
her pes cavus.  In any event, even assuming without deciding 
that the Veteran's service-connected left little toe 
aggravated her pes cavus and such was considered part of the 
disability, unilateral marked contraction of the plantar 
fascia with dropped forefoot, all toes hammer toes, very 
painful callosities, and marked varus deformity has not been 
shown in this case so as to warrant a 30 percent rating (the 
next higher allowable rating).  38 C.F.R. § 4.71a, Diagnostic 
Code 5278.  Therefore, the Board will evaluate the disability 
as provided under Diagnostic Code 5284.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2008).

Further, in March 2003, the Veteran was found to have x-ray 
evidence of minimal degenerative arthritic changes of the 
first metatarsophalangeal joints and some of the 
interphalangeal joints of the left foot.  Diagnostic Code 
5003 states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be Diagnostic Code 5284.  When there is arthritis with 
at least some limitation of motion, but to a degree which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating will be assigned for each affected major 
joint or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
interphalangeal, metatarsal, and tarsal joints are considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  To the extent 
the findings of arthritis are related to her service-
connected disability, the Veteran is already assigned a 10 
percent disability evaluation, and involvement of 2 or more 
minor joint groups with incapacitating exacerbations are not 
shown by the competent medical evidence of record.  Therefore 
a higher rating is not warranted based on findings of 
arthritis and the Veteran's disability is best rated under 
Diagnostic Code 5284.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 Note (1).   

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 20 percent rating, but no higher, 
for her service-connected left little toe.  The evidence of 
record reflected that her service-connected left little toe 
had symptomatology commensurate with a moderately severe foot 
injury, but not a severe foot injury.  In this regard, an 
October 2002 VA treatment entry noted that the left fourth 
toe was slightly abducted with hypertrophy of the proximal 
interphalangeal (PIP) joint.  During her March 2003 VA 
examination, the Veteran was found to have significant 
shortening of the left fifth toe from where her bunion was 
excised during service which pushed and overlapped against 
the fourth toe and caused some deformity with some clawing 
and rotation of that fourth toe.  As a result, she had 
problems with shoe wear.  The Veteran also reported problems 
with prolonged standing and walking but no specific flare ups 
were noted.  She was able to toe and heel walk and had normal 
gait and station.  There was tenderness on the plantar 
surface underneath the fifth metatarsal head with a small 
callus.  There was no other deformity on the rest of the 
foot.  Importantly the Veteran could perform daily 
activities.  

A June 2007 VA record indicated that she had pes cavo varus, 
brachy metatarsals 5th, hypermobile 5th toe, and painful 
callus plantar lateral left foot.  The October 2008 VA 
examiner concluded that the deformities of the foot involving 
the fourth and fifth toes were related to the Veteran's 
service-connected disability and cause foot cramping in the 
calluses and tenderness underneath the metatarsals.  The 
fourth toe had some rotation, deformity, hammering, and 
clawing.  She also had pain and tenderness.  Once again, the 
Veteran was able to stand, walk, and raise on her toes and 
heels.  The Veteran wore orthotics on the foot, which helped 
to some degree.  As such, the Veteran has been shown to have 
met the criteria for a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5284, and the preponderance of the 
objective medical evidence of record shows that the residuals 
of the left little toe is no more than moderately severe.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left little toe is not 
warranted on the basis of functional loss due to pain in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 20 percent rating, and no 
higher.  The Board acknowledges that the Veteran has 
consistently complained of left foot pain.  Further, she 
testified that she suffered from very bad cramps in her foot, 
had to walk slowly to prevent stubbing her foot, had an 
altered gait, and had occasional numbness.  However, the 
effect of these symptoms is already contemplated in the 
currently assigned 20 percent disability evaluation under 
Diagnostic Code 5284.  As noted above, the Veteran was found 
to be able to stand and walk and could perform her normal 
activities.  Further, she testified that she did not need a 
cane to ambulate and that her shoe inserts did provide some 
relief.  In sum, the Veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
pain and other symptomatology to the degree that would 
warrant an increased evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's service-connected left 
little toe.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 20 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for the service-connected 
left little toe.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5284. 

Lastly, the Board requested that the VA examiner indicate if 
the Veteran had any scars connected with her service-
connected left little toe.  During the October 2008 VA 
examination, no scars were reported and none have been 
reported in the medical evidence, or by the Veteran, during 
the pendency of this appeal.  However, the Board does note 
that in March 1971, there was an inch and a half by one 
eighth inch surgical scar on her left little toe.  Even 
assuming without deciding that this scar remains today, the 
Veteran would not be entitled to a compensable rating under 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7802 as it is not 
large enough in size, nor is there any indication that it 
is/or was ever unstable or painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7804.   

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that her service-
connected left little toe has caused frequent periods of 
hospitalization or marked interference with her employment.  
Although the Veteran is not currently working, she testified 
that she was not working because she did not need to.  She 
added that her foot would limit the type of work she could 
do, but she would be able to work if she was sitting down.  
Additionally, the Board finds that the rating criteria to 
evaluate her residuals of a left little toe reasonably 
describe the claimant's disability level and symptomatology 
and she has not argued to the contrary.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a 20 percent evaluation for the residuals of a 
left little toe bunionectomy, and no higher, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


